Citation Nr: 1139879	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disorder to include injury residuals.  

2.  Entitlement to service connection for a chronic acquired eye disorder to include right eye chemical injury residuals.  

3.  Entitlement to service connection for chronic Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a left knee disorder, an eye disorder, and diabetes mellitus.  

The Board has reframed the issues of service connection for a left knee disorder and an eye disorder as entitlement to service connection for a chronic left knee disorder to include injury residuals and a chronic acquired eye disorder to include right eye chemical injury residuals, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection is warranted for chronic left knee and right eye injury residuals and chronic Type II diabetes mellitus as the claimed disorders originated during active service.  

A June 1976 Air Force X-ray study of the left knee revealed findings consistent with hypertrophic changes and spurring of the joint.  A February 2007 magnetic resonance imaging (MRI) study of the left knee from Hillcrest Baptist Medical Center notes that the study had been ordered by a K. Cubine, D.O., and revealed findings consistent with severe degenerative osteoarthritis.  At an October 2008 hearing before a VA hearing officer, the Veteran testified that: he had initially injured his left knee during basic training at Fort Leonard Wood, Missouri; was treated at the base clinic; was subsequently treated for his left knee symptoms at the Fort Bliss, Texas, medical facility; reinjured his left knee while stationed at Spangdahlem, Germany, Air Force Base; was treated for his injury at both the base's medical facility and the Frankfurt. Germany, Army medical facility; and was treated for his left knee following service separation by Dr. Cubine and at both Hillcrest Baptist Medical Center and VA medical facilities.  Clinical documentation of the cited inservice and post-service private treatment is not of record.  

A March 2005 VA eye clinic treatment record states that the Veteran had a March 2005 optic fundi examination at Lone Star Family Vision.  At the hearing on appeal, the Veteran testified that he had injured his right eye during active service when some battery electrolyte compound splashed into his right eye during a regular motor pool maintenance check.  He indicated that his right eye injury had been treated at the base's dispensary.  Clinical documentation of the cited inservice and post-service treatment is not of record.  

The report of a February 1983 Army examination performed for a Chapter 13 evaluation states that the Veteran reported a history of "sugar or albumin in urine."  Contemporaneous physical evaluation conveys that "no significant abnormalities noted except obesity."  At the hearing on appeal, the Veteran testified that he had been repeatedly told by military medical personnel at his yearly inservice physical evaluations that he had elevated sugar levels ranging between 125 and 150 in his blood and urine.  He clarified that his inservice blood sugar levels were as high as they were when he was initially diagnosed with chronic Type II diabetes mellitus.  The Veteran stated that he had been initially treated for a diabetic episode in 1988 at Providence Hospital.  Clinical documentation of the cited inservice and post-service treatment is not of record.  
Additionally, VA clinical documentation dated after December 2007 is not of record.  

VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his chronic left knee disorder, chronic Type II diabetes mellitus, and claimed chronic acquired right eye disorder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic left knee disorder, chronic Type II diabetes mellitus, and claimed chronic right eye disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact K. Cubine, D.O., Lone Star Family Vision, Hillcrest Baptist Medical Center, Providence Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of the Fort Leonard Wood Army medical facility, the Fort Bliss Army medical facility, the Spangdahlem, Germany, Air Force Base medical facility; and the Frankfurt. Germany, Army medical facility for any documentation pertaining to the treatment of the Veteran.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file.  

3.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after November 2007.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic left knee disorder, chronic Type II diabetes mellitus, and claimed chronic acquired right eye disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should specifically state whether the Veteran has a chronic acquired right eye disorder.  

The examiner or examiners should advance opinions addressing the following questions:  

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left knee disorder had its onset during active service; is etiologically related to the Veteran's inservice left knee X-ray findings and reported inservice left knee trauma; or is otherwise is related to active service?  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired eye disorder had its onset during active service; is etiologically related to the Veteran's reported inservice right eye chemical trauma; or is otherwise is related to active service?  

c.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic Type II diabetes mellitus had its onset during active service; is etiologically related to the Veteran's reported inservice history of sugar in the urine and/or elevated blood sugar; or is otherwise is related to active service?  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

